Exhibit 10.3

September 29, 2020

 

Mark A. Velleca, M.D., Ph.D.

1306 N. Duke Street

Durham, NC 27701

 

Re:Senior Advisor Agreement

 

Dear Mark:

 

I am providing this letter agreement (the “Agreement”) to confirm the terms of
your senior advisor engagement with G1 Therapeutics, Inc. (the “Company”). We
appreciate all of your efforts and contributions to the Company, and look
forward to entering into this engagement and continuing our valuable work
relationship with each other.

 

1.Senior Advisor. We anticipate that you shall continue to serve as the
Company’s Chief Executive Officer under your Employment Agreement with the
Company (as amended, the “Employment Agreement”), then transition to the role of
senior advisor to the Company.  You shall perform services as a Senior Advisor
for a period of three (3) years, from January 1, 2021 (the “Advisor Start Date”)
through December 31, 2023 (the “Senior Advisor Term”). As a Senior Advisor, you
shall report to the Company’s Chief Executive Officer (“CEO”), and provide
advice and assistance to the CEO and other services as reasonably requested by
the CEO. It is anticipated that you shall perform services as a Senior Advisor
on average of five (5) hours per week. The Company shall pay you a fee of
$200,000.00 annually for your services (the “Senior Advisor Fee”), paid in equal
quarterly installments of $50,000.00 in accordance with the Company’s normal
practices. In addition, the Company shall reimburse you for business related
expenses incurred as a Senior Advisor, pursuant to the terms and conditions of
applicable Company policies. You may terminate your services as a Senior Advisor
upon one hundred and eighty (180) days’ advance written notice to the Company,
or immediately for cause in the event of the material breach by the Company of
its obligations hereunder or under any other agreement between you and the
Company.  The Company may terminate your services as a Senior Advisor
immediately for cause in the event of your gross negligence, willful misconduct,
or material breach of your obligations hereunder, provided that you shall have
the opportunity to cure any alleged material breach following notice to you
describing the basis therefor.

 

2.Director. You and the Company agree that you shall continue to serve as a
member of the Company’s Board of Directors (the “Board”), subject to the terms
and conditions of the Company’s standard form Director Agreement and
Non-Employee Director Compensation Policy. In such role, you shall receive an
annual cash payment for services, but no future equity grants as a director.

 

3.Equity.  You and the Company acknowledge and agree that you have been granted
options to purchase common stock in the Company (the “Options”) prior to the
Advisor Start Date, pursuant to the Company’s 2011 Equity Incentive Plan (the
“2011 Plan”) and 2017 Equity Incentive Plan (the “2017 Plan”) (collectively, the
“Equity Incentive Plans”) and stock option agreements executed by you pursuant
thereto. As we have agreed: (a) no additional equity shall be

--------------------------------------------------------------------------------

granted to you during the Senior Advisor Term; (b) as a Senior Advisor you shall
qualify as a consultant and/or service provider under the Equity Incentive
Plans; (c) rights and obligations with respect to vesting and exercise of the
Options shall remain subject to the terms and conditions of the Equity Incentive
Plans; and (d) continued vesting of outstanding Options shall be subject to your
continued compliance with the Continuing Covenants. Notwithstanding the
foregoing, in the event of a Change in Control (as defined below), 100% of any
unvested portion of the Options shall vest immediately prior to, and subject to,
the consummation of the Change in Control. For the purposes of this paragraph, a
“Change in Control” means (i) the Company’s merger or consolidation with or into
another entity such that the stockholders of the Company prior to such
transaction do not or are not expected to own a majority of the voting stock of
the surviving entity, (ii) the sale or other disposition of all or substantially
all of the assets of the Company, or (iii) the sale or other disposition of
greater than fifty percent (50%) of the then-outstanding voting stock of the
Company by the holders thereof to one or more persons or entities who are not
then stockholders of the Company.

 

4.Continuing Covenants. We acknowledge and agree that your obligations under
your existing confidentiality and intellectual property covenants contained in
Sections 6 and 7 of the Employment Agreement and any similar covenants
applicable to you (collectively the “Continuing Covenants”) shall remain in
effect following the Advisor Start Date pursuant to their terms, which are
incorporated herein and shall survive the signing of this Agreement.

 

5.Acknowledgement and Waiver Regarding Employment Agreement. As stated above,
prior to the Senior Advisor Term you shall continue in your role as Chief
Executive Officer of the Company under the Employment Agreement.  Your
employment with the Company shall conclude on the Advisor Start Date, and your
eligibility and entitlements under Company-provided employment plans or programs
shall be governed by the terms and conditions of such plans or programs
(including, for instance, the impact of employment separation on benefits
eligibility). Notwithstanding the foregoing: (a) by signing below, you expressly
acknowledge and agree that the execution of this Agreement and the conclusion of
your role as Chief Executive Officer as described herein shall not constitute a
termination without “Cause” or a resignation for “Good Reason” (as those terms
are defined in the Employment Agreement); and (b) by signing below, you
expressly waive your right to receive the Separation Benefits described in
Section 4 of the Employment Agreement, and acknowledge that such waiver
constitutes a valid waiver in writing signed by the waiving party pursuant to
Section 10 of the Employment Agreement.  Except as otherwise stated in this
Agreement, on the Advisor State Date this Agreement shall supersede the terms of
the Employment Agreement, and shall be the sole agreement between you and the
Company.

 

6.Release.  In exchange for the mutual promises and consideration provided in
this Agreement, you waive and release your right to assert a legal claim against
the Company1/ for any alleged action, inaction or circumstance existing or
arising from the beginning of time through the date of this Agreement.  This
waiver and release bars any form of legal claim, complaint or other action
(jointly “Claims”) against the Company seeking any form of relief, including
equitable relief, the recovery of any damages, or any other form of monetary
recovery (including, without

 

1  / 

For the purposes of this section, the “Company” shall include G1 Therapeutics,
Inc., its divisions, affiliates, parents and subsidiaries, and its and their
respective officers, directors, employees, attorneys, agents and assigns.

 

2

--------------------------------------------------------------------------------

limitation, back pay, front pay, compensatory damages, emotional distress
damages, punitive damages, attorney’s fees and any other costs), for any alleged
action, inaction or circumstance existing or arising through the date of this
Agreement. Without limiting the foregoing, you specifically waive and release
the Company from any waivable claim arising from or related to your relationship
with the Company, including: (i) Claims under any local, state, or federal
employment-related statute, regulation, or executive order (as amended) relating
to the employment relationship, including but not limited to the Age
Discrimination in Employment Act, the Civil Rights Acts of 1866 and 1871, Title
VII of the Civil Rights Act of 1964, the Civil Rights Act of 1991, the Equal Pay
Act, the Americans With Disabilities Act, the Family and Medical Leave Act, the
Genetic Information Non-Discrimination Act, the Families First Coronavirus
Response Act, the Uniformed Services Employment and Reemployment Rights Act of
1994, the National Labor Relations Act, the Employee Retirement Income Security
Act of 1974, COBRA, the Worker Adjustment and Retraining Notification Act, the
Lilly Ledbetter Fair Pay Act, the North Carolina Equal Employment Practices Act,
the North Carolina Retaliatory Employment Discrimination Act, the North Carolina
Persons with Disabilities Protection Act, and any similar North Carolina or
other state or federal statute; (ii) Claims under any other statute, regulation
or executive order (as amended) relating to terms and conditions of employment,
including any North Carolina or other state or federal statute; (iii) Claims
under any North Carolina or other state or federal common law theory, including
wrongful discharge, breach of express or implied contract, promissory estoppel,
unjust enrichment, breach of the covenant of good faith and fair dealing,
retaliation, violation of public policy, defamation, interference with
contractual relations, intentional or negligent infliction of emotional
distress, invasion of privacy, misrepresentation, deceit, fraud, or negligence,
or any claim to attorneys’ fees under any applicable statute or common law
theory of recovery; (iv) Claims to any Separation Benefit described in Section 4
of the Employment Agreement.

 

For the avoidance of doubt, the release in the above paragraph shall not: (i)
include any claims relating to the obligations of the Company under this
Agreement; (ii) affect your vested and accrued rights as a participant in the
Company’s 401(k) plan or other benefit plan; or (iii) affect your rights with
respect to stock option awards as described in this Agreement. In addition, the
parties understand that nothing contained in this Agreement limits your ability
to file a charge or complaint with the Equal Employment Opportunity Commission,
the National Labor Relations Board, the Occupational Safety and Health
Administration, the Securities and Exchange Commission or any other federal,
state or local governmental agency or commission (the “Government Agencies”), or
limits your ability to communicate with any Government Agencies or otherwise
participate in any investigation or proceeding that may be conducted by any
Government Agencies, including providing documents or other information, without
notice to Company, or limits your right to receive an award for information
provided to any Government Agencies. You understand, however, that, except as
limited by the immediately preceding sentence, by signing this Agreement, you
waive your right to any monetary recovery in connection with Government Agencies
proceedings and your right to file a claim seeking monetary damages in any
court, administrative agency or arbitral tribunal.

 

7.Independent Contractor Status. As a Senior Advisor, you shall be an
independent contractor, and you shall not be considered an employee for purposes
of any Company employment policy, plan or program. While serving as a Senior
Advisor, you shall not act as an

 

3

--------------------------------------------------------------------------------

agent of the Company, or have authority to bind, represent or speak for the
Company, other than as a member of the Board.  The Company shall record Senior
Advisor Fee payments on an IRS Form 1099, and shall not withhold any federal,
state or local employment taxes from the Senior Advisor Fee on your behalf; you
agree to pay such taxes and accept liability for complying with applicable state
and federal laws governing self-employed individuals. Please note that you shall
be free to provide professional consulting services to individuals or entities
other than the Company during the Senior Advisor Term, provided you meet your
service obligations to the Company as described herein, and further provided
that you may not render services in a manner that violates your legal
obligations, including pursuant to the Continuing Covenants.

 

8.Taxes.  Both parties intend this Agreement to be in compliance with Section
409A of the Internal Revenue Code of 1986 (as amended). The Company does not
guarantee the tax treatment or tax consequences associated with any payment or
benefit arising under this Agreement, including, without limitation, related to
Code Section 409A.  In the event any payments or benefits are deemed by the IRS
to be non-compliant, this Agreement, at your option, shall be modified to the
extent practicable, so as to make it compliant by altering the payments or
benefits, or the timing of their receipt, provided that no such modification
shall increase the Company’s obligations hereunder.

 

9.General.  The parties acknowledge and agree that, except for the Continuing
Covenants, the Equity Incentive Plans and any applicable stock option agreement
executed by you pursuant thereto, this Agreement supersedes any prior or
contemporaneous oral and/or written agreements between you and the Company
relating to the subject matter described herein, and sets forth the entire
agreement between you and the Company relating to such subject matter. No
modifications hereof shall be deemed valid unless reduced to writing and signed
by the parties. The failure of either party to seek enforcement of any provision
of this Agreement in any instance or for any period of time shall not be
construed as a waiver of such provision or of such party’s right to seek
enforcement of such provision in the future.  This Agreement shall be deemed to
have been made in North Carolina and shall be construed in accordance with the
laws of North Carolina without giving effect to conflict of law principles.  The
provisions of this Agreement are severable, and if for any reason any part
hereof shall be found to be unenforceable, the remaining provisions shall be
enforced in full, provided, however, that if any or all of the release herein is
held unenforceable, this Agreement except for such release shall be deemed null
and void.

 

By executing this Agreement, the parties each acknowledge and agree that: (1)
the party has carefully read and understood the terms and effects of this
Agreement; (2) the party has been afforded sufficient time to understand the
terms and effects of this Agreement; (3) the party’s agreements and obligations
hereunder are made voluntarily, knowingly and without duress; and (4) neither
party or its agents or representatives have made any representations
inconsistent with the provisions of this Agreement.

 

[Signature Page Follows]

 

 




 

4

--------------------------------------------------------------------------------

[Signature Page to Senior Advisor Agreement]

 

If this Agreement is acceptable to you, please sign, date and return the
enclosed copy of this Agreement to me.

 

Very Truly Yours,

 

G1 Therapeutics, Inc.

 

 

/s/ James Stillman Hanson

By: James Stillman Hanson

Its: General Counsel

 

 

Confirmed and Agreed:

 

/s/ Mark A. Velleca

Mark A. Velleca, M.D., Ph.D.

 

Dated: September 29, 2020



 

 

 



 

5